DETAILED ACTION
This office action follows a reply filed on January 20, 2022.  Claim 1 has been amended.  Claims 1-18, 21 and 22 are currently pending and under examination.
The previous rejection is withdrawn, as applicants have amended to include a phenolic resin, excluding the resorcin resin required by WO 2016/052447; however, upon further consideration, a new ground(s) of rejection are proposed below.
The texts of those sections of Title 35 U.S. Code are not included in this section and can be found in a prior Office action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to 
In claim 1, applicants have amended to claim the inclusion of “a novolak phenolic resin including no resorcin-derived structural unit, as the only phenolic resin in the rubber composition;”
Applicants point to the phenolic resin *5 used in Table 1 and the description relevant thereto of “*5 Phenolic resin: product name “SUMILITERESIN PR®-50235” manufactured by Sumitomo Bakelite Co., Ltd.”.
This is not enough support to claim the inclusion of a novolak phenolic resin including no resorcin-derived structural unit.  Applicants did not provide any evidence of the structure of the phenolic resin used in the examples.  At no point do applicants even discuss the possibility of adding a phenolic resin, particularly one without resorcin-derived structural units.
The examiner agrees that applicants have basis for claiming the inclusion of a phenolic resin or a phenolic novolac resin, as evidenced by the technical data sheet (Sumiliteresin PR-50235 Technical Data Sheet, Sumitomo Bakelite, 2013, 1 page), but the examiner does not agree that applicants have basis for claiming the inclusion of a phenolic resin having no resorcin-derived structural units, as applicants have not provided any evidence of such.
Based on this rejection, the 103 rejection over WO ‘447 is maintained as set forth below.

Claim Rejections - 35 USC § 103
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/052447.
WO ‘447 exemplifies a rubber composition for coating a steel cord to be used in a tire, comprising the following (p. 14, Example 57): 
	100 parts *1 natural rubber; 
	6.5 parts *2 insoluble sulfur;
	2 parts *3 resorcin resin; 
	55 parts *6 carbon black;
	5 parts *12 silica; 
60 parts total amount of filler; 
10 parts *7 zinc oxide;
2 parts *8 N-phenyl-N’-(1,3-dimethylbutyl)-p-phenylenediamine; 
1 part *10 cobalt stearate;
3 parts *11 modified etherified methylol melamine resin; 
1 part *14 N-cyclohexyl-2-benzothiazolylsulfeniamide.
	WO ‘447 teaches the addition of 0.1-3 phr 1,2,3-triazole, 1,2,4-triazole or 3-amino-1,2,4-triazole as a rust inhibitor to further improve wet heat adhesion (p. 15), and meets applicants’ nitrogenous cyclic compound having no benzene ring.
Therefore, including 0.1 phr 1,2,3-triazole into the composition of Example 57 is prima facie obvious and teaches an amount of triazole which overlaps with the claimed range of 0.4 and less, and it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  See MPEP 2144.05.
prima facie obviousness.
	The above composition does not include boron and the triazole does not include a benzene ring.
The inclusion of 0.1 phr triazole to Example 57 suggests a composition with 0.09(1 part cobalt stearate)/0.61(0.1 parts triazole)=1.5.
Therefore, it can be seen that the ratio of Co/N also overlaps with the claimed range of 1.2-7.0, and it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  See MPEP 2144.05.
The preamble “consisting essentially of” excludes any components that would material affect the basic and novel characteristics of the claimed invention.  The inclusion of the resorcin resin, sulfur, carbon black, zinc oxide, phenylenediamine and melamine resin would not materially affect the basic and novel characteristics of the claimed invention, as the composition can still be used as a rubber composition for coating steel cords, as this is the specific use taught by the prior art and the same use as the instant invention.  Note the instant invention also includes carbon black, sulfur, zinc oxide and phenylenediamine. 
WO ‘447 is prima facie obvious over instant claim 21.

Claims 1-18, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2008-156433 in view of JP 2014-231580, as evidenced by DIC Corp (Product Lineup of Metal Carboxylates, DIC Corporation, 2022, 4 pages) and PR-12687 (Sumiliteresin PR-12687 Technical Data Sheet, Sumitomo Bakelite, 2013, 1 page).  For convenience, the machine translations will be cited below.
JP ‘433 exemplifies a rubber composition comprising 100 parts rubber blend of NR, SBR and BR; 55 parts carbon black, 8 parts aromatic oil, 15 parts PR-12687 (phenolic novolac resin), 4 parts DICNATE 5000 (cobalt neodecanoate with 14% metal content, as evidenced by DIC Corp), 4 parts 2,2,4-trimethyl-1,2-dihydroquinoline polymer, 4 parts zinc oxide, 1 part stearic acid, 0.9 parts Nocceler CZ (N-cyclohexyl-2-benzothiazolesulfenamide), 0.3 part mercaptobenzothiazole and 3 parts sulfur (Table 1, Example 7).
JP ‘433 teaches the rubber composition having excellent bonding property with steel cords, teaching conveyor belts and automobile tires as industrial products which employ rubber compositions bonded to steel cords (p. 1).
JP ‘580 teaches rubber compositions suitable for preparing rubber-metal composites for use in tires and industrial belts, teaching that in rubber-metal composites, benzothiazole rust inhibitors are used which adversely affect the initial adhesion of the rubber to the metal and therefore the metal surface cannot be sufficiently protected (p. 2).  JP ‘580 teaches that triazoles, triazole derivatives 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have substituted the mercaptobenzothiazole with triazole, as JP ‘580 teaches that rust inhibitors with benzene rings and sulfur groups cannot provide the necessary initial adhesion desired between the metal and rubber in the composite, where triazoles and imidazoles can be used in place thereof.
This combination suggests a composition comprising 4 parts cobalt neodecanoate (14% metal content=0.56) and 0.3 parts triazole (61% N content=0.183), suggesting a mass ratio of Co/N=3.
JP ‘433 in view of JP ‘580 is prima facie obvious over instant claims 1, 2, 4, 6-9, 11-14 and 16-18.
As to claim 3, JP ‘580 teaches the triazole and imidazole derivatives to include a C1-C3 alkyl group, a C1-C3 aminoalkyl group or an amino groups in a side chain (p. 2).
As to claims 5, 10 and 15, JP ‘433 teaches that cobalt stearate can be used in place of cobalt neodecanoate (p. 3).
As to claim 21, JP ‘433 teaches the addition of additional components, such as carbon black, aromatic oil, phenolic novolac resin, hydroquinoline polymer, zinc oxide and stearic acid; however, the instant invention also includes carbon black, phenolic novolac resin, stearic acid, sulfur, zinc oxide and phenylenediamine.  The preamble “consisting essentially of” excludes any components that would material affect the basic and novel characteristics of the claimed invention.  The inclusion of these additional components would not materially affect the basic and novel characteristics of the claimed invention, as the composition can still be used as a rubber composition for coating steel cords, as this is the specific use taught by the prior art and the same use as the instant invention.  
As to claim 22, JP ‘433 teaches that steel cords which are plated with brass are preferred (p. 3) and JP ‘580 teaches that a brass plating layer usually has a copper to zinc ratio of 60:40 to 70:30 (p. 3). 

Response to Arguments
Applicant's arguments filed January 20, 2022 have been fully considered but they are not persuasive.
Applicants noted that claim 21 was added to “completely exclude any phenolic resin from the rubber composition of the present claimed invention”.
This is incorrect.  The phrase “consisting essentially of” limits the scope of a claim to the specified materials or steps “and those that do not materially affect the basic and novel characteristic(s)” of the claimed invention.  
All of the examples include a phenolic resin, suggesting that the inclusion of such would not materially affect the basic and novel characteristics of the claimed invention.

Applicants argue superior results.  
When looking to showings of results in order to overcome a rejection, the following must be considered:
Claims Must be Commensurate with Showings:
Evidence of superiority must pertain to the full extent of the subject matter being claimed.  In re Ackerman, 170 USPQ 340; In re Chupp, 2 USPQ 2d 1437; In re Murch 175 USPQ 89: Ex Parte A, 17 USPQ 2d 1719; accordingly, it has been held that to overcome a reasonable case of prima facie obviousness a given claim must be commensurate in scope with any showing of unexpected results.  In re Greenfield, 197 USPQ 227.  Further, a limited showing of criticality is insufficient to support a broadly claimed range.  In re Lemin, 161 USPQ 288.  
The claimed invention allows for any nitrogenous cyclic compound having no benzene ring and any cobalt compound containing no boron; however, applicants showing only uses 1,2,3-triazole as the nitrogenous cyclic compound and cobalt stearate as the cobalt compound.  Therefore, the showing is not commensurate in scope with the claimed invention.

Results must be Unexpected:
Unexpected properties must be more significant than expected properties to rebut a prima facie case of obviousness.  In re Nolan 193 USPQ 641 CCPA 1977.
Obviousness does not require absolute predictability.  In re Miegel USPQ 716.
Since unexpected results are by definition unpredictable, evidence presented in comparative showings must be clear and convincing.  In re Lohr 137 USPQ 548.
In re Chupp, 2 USPQ 2d 1437; In re March 175 USPQ; In re Battle, 24 USPQ 2d 1040.
Applicants have shown that the inclusion of a triazole improves the adhesion of the rubber to the metal.  This is expected in view of the teachings of JP ‘580, above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344. The examiner can normally be reached Monday-Thursday, 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brieann R Johnston/Primary Examiner, Art Unit 1766